Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Miller et al (UG PG Pub No. 2016/0072323) teaches
A capacitive car jump starter comprising: a storage capacitor that is configured to store stores electrical energy for starting an engine of a motorcar; 
a standby power supply device that is configured to input  electrical energy to the storage capacitor and comprises a first standby power supply device that includes a storage battery of the motorcar; 
a test and indication device that is configured to test and indicate tests and indicates a power storage state of the storage capacitor; and 
a control and protection device that is configured to control and protect an operation of a connection circuit from overload when the storage capacitor discharges to start the engine of the motorcar, and that is located downstream of an output port of the storage capacitor and located upstream of the first standby power supply device;
wherein the standby power supply device and the control and protection device are configured to be electrically connected to the storage capacitor, and the test and indication device is configured to be electrically connected to the control and protection device, and 
however the prior art of record fails to show or adequately teach 
and a reverse charging circuit through which the remaining electrical energy of the first standby power supply device is charged to the storage capacitor and which comprises a first boosting device that is configured to boost a voltage of the first standby power supply device to a voltage required by the storage capacitor and that is provided between a first input port of the storage capacitor and the first standby power supply device, the first boosting device being connected in parallel with the storage capacitor and the control and protection device, 
wherein the first boosting device is configured to be turned off after the storage capacitor is charged to be full so that an entirety of electric currents outputted from the storage capacitor passes through the control and protection device..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747